An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

UNITED RENTALS NORTHWEST, No. 65679
INC, A OREGON CORPORATION,

Appellant,

 HLED

TIFFINY DECORATING 00., AN
ILLINOIS CORPORATION, JAN 22 2035
Res ondent.

   

TRACE RI. LINDEMAN
CLERK OF SUPREME COURT

3?

ORDER DISMISSING APPEAL

lllEPl.l’l"‘VE CL ER

The parties’ stipulation to dismiss this appeal, ﬁled in this
court on December 30, 2014, is approved. Accordingly, this appeal is
dismissed. WRAP 420)). The parties shall bear their own casts and fees.

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

‘ ..
BY: Mamma—

cc: Hen. Kenneth C Cory, District Judge
Kathleen J l England, Settlement Judge
Alversen Taylor Mortensen & Sanders
Lincoln, Gustafson 85 Careers
Eighth District Court Clerk

SHPREME COURT
OF
NEVADA

CLERK’S ORDER

_ l01~8947 we
a __________W_=E_BE1§;_W7__